Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 and 18-20, drawn to a capping stack for use with a subsea well classified in E21B33/064.
Group II, claim(s) 11-17, drawn to a method for well intervention classified in E21B33/076.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a capping stack, this technical feature is Lugo et al. (U.S. 2017/0350210A1).  
During a telephone conversation with Zachary Halbur on 03/24/2021 a provisional election was made without traverse to prosecute the invention of a capping stack for use with a subsea well, claims 1-10 and 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: 
In page 5, line 29, “a central flowine” should read -- a central flowline --. This also applies to page 6, line 14. 
Appropriate correction is required.
Claim Objections
Claims 9-10 and 12 are objected to because of the following informalities:  
Claim 9 depend from claim 10, but should depend from claim 8.
Claim 10 depend from claim 11, which is improper because claim 11 is a method claim.
Claim 12 depend from claim 9, but should depend from claim 11. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lugo et al. (U.S. 2017/0350210A1), in view of Deacon et al. (U.S. 2016/0245041A1).
Regarding claims 1-2, Lugo et al. disclose a capping stack (10, fig. 1) for use with a subsea well (refer to para 0058), the capping stack (10) comprising: a manifold body (40, figs. 1 and 6: 40 extends in 20 and breaks into 3 sections) having a main flowbore defined along a primary axis (para 0059: spool 20 or connector 40 includes a central passageway not shown opened and closed by valve 36), a first flowbore in fluid 
10a first flowline in fluid communication with the first flowbore and affixed to the manifold body so as to be axially aligned with the primary axis (fig. 1: first flowline extending towards leg 16 above valve 36), the first flowline having a proximal end adjacent the manifold body and a distal end (see fig. 1); 
a second flowline in fluid communication with the second flowbore (fig. 1: flow line defined by leg 18 above the valve labeled in fig. 1 below), the second flowline having a proximal end adjacent the manifold body and a distal end (see fig. 1);  
15a valve (36) disposed along the first flowline (fig. 1: first flowline extending towards leg 16 above valve 36) between the proximal and distal ends of the first flowline (see fig. 1); 
a valve (see fig. 1 below) disposed along the second flowline between the proximal and distal ends of the second flowline (see fig. 1);
 and a choke mechanism (32, fig. 1 and refer to para 0058) disposed along the second flowline between the valve and the distal 20end of the second flowline (see fig. 1), wherein the valve (36) is movable between a first position and a second position (para 0059: open and closed positions).

    PNG
    media_image1.png
    760
    803
    media_image1.png
    Greyscale

However, Lugo et al. fail to teach wherein the valve disposed along the first and second flowline is a ball valve, wherein said first position allows tubing to be passed through the flowline and manifold body along the primary axis and said second position blocks passage of tubing through said ball valve.  
Deacon et al. disclose a subsea well intervention system (10, fig. 1 and refer to para 0148) comprising a capping stack (refer to para 0110), wherein the system comprises a control package (14) having ball valve member (96a) in a flow line (72), the ball valve includes an open and closed position to allow coiled tubing or wireline to extend downhole during downhole operations, and a cutting edge (100a) capable of cutting a coiled tubing or wireline in a closed position (refer to paragraphs 0115, 0148, 0157, 0165-0166).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lugo et al. to include a ball valve 
Regarding claim 3, the combination of Lugo et al. and Deacon et al. teach all the features of this claim as applied to claim 1 above; Lugo et al. further disclose said manifold body has a third flowbore in fluid 30communication with the main flowbore (fig. 1: third flowbore at the entry of leg 14 from 20) and intersecting the primary axis at an angle greater than zero (see fig.1), 
said capping stack further comprising a third flowline in fluid communication with the third flowbore (fig. 1: flow line defined by leg 14 above the valve shown in fig. 1 above), the third flowline having a proximal end adjacent the manifold body and a distal end (see fig. 1); a valve disposed along the third flowline (see fig. 1 above) between the proximal and distal ends of the third flowline (see fig. 1); and a choke mechanism (fig. 1: second choke shown in fig. 1 above) disposed along the third 5flowline between the ball valve and the distal end of the third flowline (see fig. 1 above).  
Regarding claim 4, the combination of Lugo et al. and Deacon et al. teach all the features of this claim as applied to claim 1 above; Lugo et al. further disclose a connector (22) having a bore defined therein along a connector axis (see fig. 1), said connector affixed to the manifold body so that the connector bore and main flowbore are axially aligned to permit tubing to be passed therethrough (see fig. 1: the main flowbore can permit tubing to pass through).  

Regarding claim 7, the combination of Lugo et al. and Deacon et al. teach all the features of this claim as applied to claim 6 above; Lugo et al. further disclose wherein said frame comprises a deck from which an upper portion of each flowline extents, and a support structure mounted on said deck and supporting the upper portion of the second flowline (see fig. section of fig. 1 below).

    PNG
    media_image2.png
    494
    637
    media_image2.png
    Greyscale

Regarding claim 8, the combination of Lugo et al. and Deacon et al. teach all the features of this claim as applied to claim 3 above; Lugo et al. further disclose an additional ball valve (26, 34, 30) disposed along each flowline and spaced apart from the other ball valve along the flowline (see fig. 1).  
Regarding claim 9, the combination of Lugo et al. and Deacon et al. teach all the features of this claim as applied to claim 8 above; Lugo et al. further disclose each 
Regarding claim 10, the combination of Lugo et al. and Deacon et al. teach all the features of this claim as applied to claim 8 above; Lugo et al. further disclose wherein one ball valve (36) along a flowline is located along 30the first portion of the flowline and one ball valve (26) along the flowing is located along the second portion of the flowline (see fig. 1).  
30 Regarding claim 18, Lugo et al. disclose a capping stack (10, fig. 1) for use with a subsea well (refer to para 0058), the capping stack comprising: 4829-8569-3339 v.121a manifold body (40, figs. 1 and 6: 40 extends in 20 and breaks into 3 sections) having a main flowbore defined along a primary axis (para 0059: spool 20 or connector 40 includes a central passageway not shown opened and closed by valve 36), a first flowbore in fluid communication with the main flowbore (fig. 1 and para 0059: first flowbore defined by the central passage) and axially aligned with the main flowbore (see fig. 1), and a second and third flowbores (fig. 1: second and third flowbores at the entry of legs 18 and 14 from 20) in fluid communication with the main flowbore (see fig. 1), each of the second and third flowbores intersecting the primary axis at 5an angle greater than zero (see fig. 1); 
a first flowline in fluid communication with the first flowbore and affixed to the manifold body so as to be axially aligned with the primary axis (fig. 1: first flowline extending towards leg 16 above valve 36), the first flowline having a proximal end adjacent the manifold body and a distal end (see fig. 1); 

a third flowline in fluid communication with the third flowbore (fig. 1: flow line defined by leg 14 above the valve labeled in fig. 1 above), the third flowline having a proximal end adjacent the manifold body and a distal end (see fig. 1); 
a valve (36) disposed along the first flowline (fig. 1: first flowline extending towards leg 16 above valve 36) between the proximal and distal ends of the first flowline and movable between a first position and a second position (refer to para 0059);  
15a valve disposed along the second flowline (see fig. 1 above) between the proximal and distal ends of the second flowline and movable between a first position and a second position (the valve will open and close to allow fluid passage. Refer to para 0059); 
a valve disposed along the third flowline (see fig. 1 above) between the proximal and distal ends of the second flowline and movable between a first position and a second position (refer to para 0059); 
a choke mechanism (32, fig. 1 and refer to para 0058) disposed along the second flowline between the valve and the distal 20end of the second flowline (see fig. 1); 
a choke mechanism (see fig. 1 above) disposed along the third flowline between the valve and the distal end of the third flowline (see fig. 1).
However, Lugo et al. fail to teach wherein the valve disposed along the first, second, and third flowline is a ball valve, wherein the first position of the ball valve along 
Deacon et al., as previously discussed, disclose a subsea well intervention system (10, fig. 1 and refer to para 0148) comprising a capping stack (refer to para 0110), wherein the system comprises a control package (14) having ball valve member (96a) in a flow line (72), the ball valve includes an open and closed position to allow coiled tubing or wireline to extend downhole during downhole operations, and a cutting edge (100a) capable of cutting a coiled tubing or wireline in a closed position (refer to paragraphs 0115, 0148, 0157, 0165-0166).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lugo et al. to include a ball valve along the first, second, and third flowline, wherein the first position of the ball valve along the first flowline allows tubing to be passed through the first flowline and manifold body along the primary axis, as taught by Deacon et al., for performing downhole operations involving lowering coiled tubing or wireline downhole. 
Regarding claim 19, the combination of Lugo et al. and Deacon et al. teach all the features of this claim as applied to claim 18 above; Lugo et al. further disclose an additional ball valve (26, 34, 30) disposed along each flowline and spaced apart from the other ball valve along the flowline (see fig. 1 and refer to para 0058), wherein each flowline comprises a first portion at the proximal end of the flowline and a second portion at the distal end of the flowline (see fig. 1), wherein the second portions of the first, second 30and third flowlines are substantially parallel (section above 20), and wherein one ball valve (36) along a flowline4829-8569-3339 v.122Customer No. 00027683 is located along the first portion of the 
Regarding claim 20, the combination of Lugo et al. and Deacon et al. teach all the features of this claim as applied to claim 18 above; Lugo et al. further disclose a frame (20) at least partially enclosing the 5manifold body and the ball valve along the first portion of each flowline (see figs. 1 and 6).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lugo et al. (U.S. 2017/0350210A1), in view of Deacon et al. (U.S. 2016/0245041A1) as applied to claim 4 above, and further in view of Hughes (U.S. 4611829).
Regarding claim 5, the combination of Lugo et al. and Deacon et al. teach all the features of this claim as applied to claim 4 above; however, the combination of Lugo et al. and Deacon et al. fail to teach wherein said connector comprises a stab connector assembly.  
Hughes discloses a stab connection assembly (16, figs. 1 and 2) for connecting pipe joints (refer to col. 5 lines 19-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lugo et al. and Deacon et al. to said connector comprises a stab connector assembly, as taught by Hughes, since it is known to use stab connectors for connecting pipe sections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.A/
03/24/2021